Citation Nr: 1519475	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  14-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel









INTRODUCTION

The Veteran had active service from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss.

2.  Resolving all reasonable doubt in the Veteran's favor, the competent evidence of record indicates that bilateral hearing loss, caused tinnitus.  


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the service connection for tinnitus, which represents a complete grant of the benefits sought on appeal, and a discussion of VA's duty to notify and assist is unnecessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

The evidence of record sufficiently confirms that the Veteran sustained in-service acoustic trauma(s) and that service connection is in effect for bilateral hearing loss.  Thus, the determinative issue is whether the Veteran has tinnitus related to military service, or any service-connected disability.  

A September 2011 VA audiological examination, documents the Veteran's account experiencing tinnitus related symptoms that increased in severity following separation from service, and of in-and-post service acoustic traumas.  While the examination report reflects that there was no objective evidence of tinnitus, the examiner provided a diagnosis or tinnitus.  The examiner then opines that the diagnosis is at least as likely as not related to a diagnosed bilateral hearing impairment disability.  

The Veteran was provided another VA audiological examination in January 2012 and the examiner stated that the Veteran reported occasional noise in his ears.  However, the examiner stated that such symptoms were not present frequently enough based on the VA Handbook for Tinnitus Management to warrant a diagnosis of tinnitus and no etiological opinion was provided.  As only VA treatment records were available for review at the time of this examination, a January 2012 supplemental opinion was obtained to allow such review and the examiner stated tinnitus was not reported.  

Analysis

The Veteran provides a competent and credible account of tinnitus symptomatology, including an increase in such symptoms since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On his April 2014 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran provides a credible account of misunderstanding questions related to his tinnitus symptomatology at his January 2012 VA audiological examination because it consistent with his statement at his September 2011 VA audiological examination and other statements of record.  Taken together, these factors render the Veteran's account as to these matters competent, credible, and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).

The most probative medical opinion of record tends to weigh in favor of the Veteran's claim.  The September 2011 VA examiner diagnosed tinnitus and supplied a clear medical opinion, relating the diagnosis to the Veteran's diagnosed bilateral hearing impairment.  While other relevant medical records were not available, the examiner provides a clear medical opinion based on the Veteran's competent and highly probative account of symptomatology, current examination findings, conceded in-service acoustic trauma, and relevant medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the facts relied upon are most consistent with other evidence of record, including conceded in-service acoustic trauma resulting in bilateral hearing impairment, and the opinion is the most probative medical opinion of record.  

The January 2012 VA audiological examination and January 2012 supplementary opinion are of significantly limited, if any, probative value.  The examiner relied largely on an account of symptomatology that that the Veteran did not understand.  Also, the initial January 2012 VA audiological examination acknowledges that the Veteran reports "some notice in his ears" but the January 2012 VA supplemental opinion indicates that the Veteran did not report any tinnitus symptoms, rendering the opinions internally inconsistent.  What is more, after reviewing the medical evidence of record and claims folder, the examiner does not address the September 2011 VA audiological examination reflecting a diagnosis of tinnitus related to diagnosed bilateral hearing impairment.  Thus, the reasoning and logic of the respective opinions is based on incomplete, if not inaccurate facts.  Nieves-Rodriguez, supra.; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Thus, the opinions are of limited probative value, if not inadequate for rating purposes.  

In sum, the evidence confirms the Veteran's diagnosis of tinnitus during the pendency of the appeal and he provides a competent and credible account of tinnitus symptomatology.  The most probative evidence of record also relates his diagnosis of tinnitus to service-connected bilateral hearing loss.  Accordingly, the criteria to establish service connection for tinnitus have been established and service connection is warranted.




ORDER

Service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


